Citation Nr: 0211106	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-19 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The appellant had Recognized Guerrilla service from March 12, 
1945 to December 16, 1945 and Regular Philippine Army service 
from December 17, 1945 to December 26, 1945.

This appeal arises from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied entitlement to service connection 
for peptic ulcer disease.  The appellant appealed this 
determination.  In May 2001, the Board of Veterans' Appeals 
(Board) remanded this case to the RO for development of the 
medical evidence.  The case has now returned for appellate 
consideration.


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that peptic ulcer disease, or any other 
gastrointestinal disorder, was incurred or aggravated as a 
result of the appellant's military service or during any 
applicable presumptive period.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred or aggravated during 
the appellant's military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a) (2001); 66 Fed.Reg. 
45620, 45630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issue of entitlement to service connection for 
peptic ulcer disease have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See 38 U.S.C.A. § 5103A, 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3.159).  It is recognized by the Board that the provisions of 
38 U.S.C.A. § 5103A (duty to assist) did not become effective 
until the fall of 2000.  These provisions were considered by 
VA in the supplemental statement of the case (SSOC) issued in 
December 2001.  VA also had the opportunity to apply the duty 
to assist provisions found at 38 U.S.C.A. § 5107(b) (West 
1991) that existed prior to November 2000 as indicated in the 
statement of the case (SOC) issued in August 2000.  
Therefore, the development conducted by VA in this case fully 
meets the requirements of the old provisions of 38 U.S.C.A. 
§ 5107 and the new provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5103, 5103A.  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  In addition to the 
Board's discussion of the VCAA and the evidentiary 
requirements in its remand of May 2001, notice was provided 
by the RO in a letter issued to the veteran in May 2001.  
This letter informed the appellant of the actions he must 
take and the type of evidence required in order to establish 
his current claim.  He was also informed of the development 
that VA would conduct in connection with his claim.  In the 
SOC of August 2000 and the SSOC of December 2001, VA 
specifically notified the appellant of the evidence that it 
had considered.  Thus, the requirements of 38 U.S.C.A. 
§§ 5103(a) and 5103A have been met.  

The Board finds that all records pertinent to the current 
claim in the possession of the Federal government have been 
obtained, to include service medical records.  The appellant 
has not alleged that he is currently in receipt of Workers' 
Compensation or Social Security Administration disability 
benefits, nor has he indicated that he is being treated at a 
VA facility.  The appellant was afforded a VA compensation 
examination in September 2001.  The VA examiner provided the 
appropriate evidence and diagnosis in regards to the 
appellant's gastrointestinal complaints.  This examination 
also provided laboratory and radiological findings regarding 
the claimed disability.  The examiner specifically referenced 
the appellant's medical history and the claims file was 
available and reviewed.  Therefore, this examination is fully 
adequate for providing evidence regarding the existence and 
etiology of any peptic ulcer disease.  The appellant was 
provided with the opportunity to request a hearing before VA 
on his VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in August 2000, but failed to make such a request.

The appellant has noted a number of private physicians that 
had treated his claimed disorder since his separation from 
the military.  His private medical records were requested by 
the RO in letters issued in July 2001.  In a letter of August 
2001, the appellant indicated that two the physicians that 
had treated him soon after his separation from the military 
were now deceased.  He asserted that he had visited the 
offices of all of the identified physicians and talked with 
the surviving family members of the deceased physicians.  The 
appellant noted that the only available records were those 
that he had submitted with his letter and the records of the 
deceased physicians had been destroyed.  Based on this 
information, the Board finds that all available private 
medical evidence has been obtained and further efforts to 
develop the private evidence would be futile.  See 
38 U.S.C.A. §§ 5107 or 5103A.

It is noted that the Board remanded this case in May 2001 for 
development of the evidence.  A review of the claims file 
indicates that the RO fully complied with the remand 
instructions to include notification/application of the 
provisions of the VCAA, requesting the identification of the 
appellant's healthcare providers, obtaining available private 
treatment records, and obtaining a VA medical examination.  
Thus, further development based on these remand instructions 
is not warranted.  See Stegall v. West, 11 Vet. App. 268 
(1998). 

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claims.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  A peptic (gastric or duodenal) ulcer shall 
be granted service connection although it was not otherwise 
established as incurred in service if manifested to a degree 
of 10 percent or more within one year of separation from the 
military.  38 C.F.R. § 3.307(a)(3), 3.309(a).  A peptic ulcer 
is to be considered established if it represents a medically 
sound interpretation of sufficient clinical findings 
warranting such diagnosis and provides an adequate basis for 
a differential diagnosis from other conditions with like 
symptomatology.

It has been alleged by the appellant that he engaged in 
combat with an enemy of the United States during World War II 
while serving as a guerilla in the Philippines.  The 
appellant has asserted that he suffered with stomach aches 
during his wartime service and treated these symptoms by 
rubbing a hot water bottle over his stomach and eating 
ginger.  It was alleged that these symptoms became 
progressively worse with stomach ache, vomiting, loose 
bowels, and bloody defecation.  He was treated by a private 
physician soon after the war with medication and a change in 
diet.  The appellant claimed that his gastrointestinal 
problems had continued "off and on" since the war.  He 
contented that the harsh conditions of his wartime service, 
to include combat and a lack of food, had caused peptic ulcer 
disease.  An affidavit signed by two fellow guerillas 
indicated that the veteran had served in combat with them and 
had suffered with a stomach ache during this period.  They 
also claimed that the veteran had sought treatment for these 
problems after the war.  

The appellant's service records indicate that he joined a 
guerilla unit operating in the Philippines during World War 
II.  His primary duty with this guerilla unit, and for a 
short time in a regular unit, was to act as a unit cook and 
treat wounded personnel.  

The Board concedes that the appellant engaged in combat with 
an enemy of the United States during World War II.  
Therefore, the lay evidence of gastrointestinal symptoms 
during this period is accepted under the provisions of 
38 U.S.C.A. § 1154(b).  While the appellant and his fellow 
guerillas as lay persons are competent to provide evidence 
regarding injury and symptomatology, they are not competent 
to provide evidence regarding a diagnosis or etiology.  
Espirutu at 494.  Only a medical professional can provide 
evidence of a diagnosis or etiology of a disease or disorder.  
To establish that he currently has peptic ulcer disease, or 
any other type of gastrointestinal disorder, that is related 
to his wartime service or a recognized presumptive period, 
there must be competent medical evidence of such a disorder 
and a healthcare professionals opinion linking this disorder 
to his military service.  In addition, the provisions of 
38 C.F.R. § 3.309(a) requires sufficient clinical findings 
for any diagnosis of peptic ulcer disease in order to warrant 
service connection under a presumptive period. 

The appellant was given a comprehensive physical examination 
by the military in December 1945.  It was indicated that he 
had not complained of any diseases, wounds, or injuries.  On 
examination, his abdomen, viscera, anus, and rectum were all 
found to be normal.

A letter from Gerardo A. Faller, M.D., dated in February 2000 
reported that he had treated the appellant for the past seven 
years for "on and off" epigastric pain.  The diagnosis was 
peptic ulcer disease.  This same physician noted in a 
subsequent letter of May 2000 that the appellant had recently 
received an upper gastrointestinal X-ray which revealed a 
mass on the stomach.  Dr. Faller suggested a endoscopy be 
performed, but reportedly the appellant could not afford this 
procedure.  The attached X-ray report dated in April 2000 
noted an intraluminal filling defect and a polypoid filling 
defect.  There was no evidence of ulcer niche or fleck.  The 
impression was possible infiltrating mass.  

The appellant was hospitalized for gastrointestinal 
complaints in June 2000.  An endoscopic study reported normal 
findings.  The diagnosis was non-ulcer dyspepsia and positive 
results for H. pylori.

In a letter from A. V. Obispo, M.D., dated in June 2001, it 
was noted that the appellant had been seen on that same day 
for complaints of epigastric pain associated with food 
intake.  The diagnosis was chronic peptic ulcer disease and 
to rule out cholelithiasis.  The appellant was referred for 
an ultrasonogram of the abdomen.  A letter from Dr. Obispo 
dated in late June 2001 reported that the ultrasonogram 
results had been negative.  He noted the veteran's alleged 
history of peptic ulcer disease in 1946 with symptoms 
starting in 1944.  Dr. Obispo commented that the veteran was 
not responding to anti-ulcer medication and he would continue 
this treatment for another week.

A VA gastrointestinal examination of September 2001 noted a 
history of on again and off again epigastric pain.  The 
appellant claimed that he would take antacids for relief.  He 
also complained of feelings of bloatedness and flatulence.  
He noted a medical history of one episode of melena in 1946, 
but denied any episodes since that time.  On examination, 
there was epigastric pain.  An upper gastrointestinal X-ray 
reported normal results.  The diagnosis was no evidence of 
active peptic ulcer disease.  

There is no medical evidence that the veteran was diagnosed 
with peptic ulcer disease within one year of his separation 
from the military.  Even if such a diagnosis had been made 
during this period, the appellant in his substantive appeal 
of August 2000 related that his initial post-service 
treatment had been under relatively austere conditions.  That 
is, he was seen by a traveling physician in his own home as 
there was no nearby medical facility.  Regardless, the Court 
has held that lay assertions of what a physician purportedly 
told a claimant does not constitute medical evidence of a 
diagnosis or etiology.  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Without competent evidence of peptic ulcer 
disease within a year of the appellant's separation from the 
military, presumptive service connection cannot be granted.

Dr. Faller noted a diagnosis for peptic ulcer disease in 
February 2000, but indicated in a subsequent letter that this 
diagnosis had been ruled out by upper gastrointestinal X-ray.  
Dr. Obispo also provided such a diagnosis in June 2001.  
However, he appears to have based this diagnosis on a medical 
history provided solely by the veteran and there is no 
indication in his records that any diagnostic testing was 
pursued in order to confirm the diagnosis.  According to the 
Court's holding in Godfrey v. Brown, 8 Vet. App. 113, 120 
(1995), VA is not required to accept a physician's opinion 
that is based upon an appellant's recitation of his or her 
medical history.  Dr. Obispo created some doubt of his own 
diagnosis in June 2001 when he noted that anti-ulcer 
medication was not effective.  Finally, the VA examiner of 
September 2001, who had access to all the available medical 
evidence, found that there was no peptic ulcer disease 
present.  Under these circumstances, the Board finds that the 
most probative medical evidence consisting of the diagnostic 
studies, to include upper gastrointestinal X-rays and 
endoscopic examination, and the September 2001 examiner's 
opinion have ruled out the existence of an active peptic 
ulcer disease.  Without a current, chronic disorder, service 
connection can not be awarded under the provisions of 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303.

The most probative medical evidence has established that the 
appellant currently suffers with non-ulcer dyspepsia and a H. 
pylori infection.  While the veteran had also been diagnosed 
with a mass on the stomach and cholelithiasis, these 
diagnoses were not confirmed by subsequent diagnostic 
studies.  These diagnoses were made decades after the 
appellant's separation from military service and there is no 
medical opinion of record that has linked these disorders to 
his military service.  While the appellant has claimed that 
he suffered with gastrointestinal problems since his military 
service, he has acknowledged that there were periods when he 
had no symptoms.  Thus, it is not clear that his symptoms 
have been chronic since World War II or that these symptoms 
are related to the same underlying disease or disorder.  
Without a medical opinion finding a nexus between his current 
gastrointestinal disorders and his military service, service 
connection cannot be awarded.


Conclusion

Based on the above analysis, the preponderance of the most 
probative evidence does not establish entitlement to service 
connection for peptic ulcer disease or any other 
gastrointestinal disorder.  As a preponderance of the most 
probative evidence is against this claim, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for peptic ulcer disease is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

